DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on November 26, 2021 for Application, title: “Systems and Methods for Processing Workers Compensation Claim Administration to Facilitate Claim Resolution”.

Status of the Claims
Claims 1-21 were pending.  By the 11/26/2021 Response, no claim has been actually amended, added or cancelled.  Accordingly, claims 1-21 remain pending and have been examined.

Priority
This Application was filed on 02/20/2015 and claims the benefit of U.S. Provisional Application No. 61/943,169 filed 02/21/2014.  For the purpose of examination, the 02/21/2014 is considered to be the effective filing data.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed in the application.

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.
In the Applicant’s 11/26/2021 Response, Applicant did not amend any claim (except for the informalities in claims 1 and 2) and has the same arguments as that in the 05/03/3021 Response.  The Examiner has re-reviewed the 05/26/2021 Non-Final Office Action and considered it to have adequately addressed Applicant’s arguments and amendments.  Therefore, no new responses and rejections are need for this Final Office Action.  The responses and rejections can be found in the last 05/26/2021 Non-Final Office Action.

Conclusion
Claims 1-21 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697